 
APPENDIX A
 
RAMCO-GERSHENSON PROPERTIES TRUST

 
2009 OMNIBUS LONG-TERM INCENTIVE PLAN
 
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust (the
“Trust”), sets forth herein the terms of its 2009 Omnibus Long-Term Incentive
Plan (the “Plan”), as follows:
 
1. PURPOSE.  The Plan is intended to enhance the ability of the Trust, RGI, RGLP
(as defined below) and the Subsidiaries and Affiliates of each of them to
attract and retain highly qualified Trustees, officers, key employees and other
persons and to motivate such persons to serve the Trust, RGI, RGLP, and the
Subsidiaries of each of them and to improve the business results and earnings of
the Trust and RGLP, by providing to such persons an opportunity to acquire or
increase a direct proprietary interest in the operations and future success of
the Trust. To this end, the Plan provides for the grant of Share options, Share
appreciation rights, restricted Shares, restricted Share units, unrestricted
Shares and dividend equivalent rights. Any of these awards may, but need not, be
made as performance incentives to reward attainment of performance goals in
accordance with the terms hereof. Share options granted under the Plan may be
incentive stock options or non-qualified options, as provided herein.
 
2. DEFINITIONS.  For purposes of interpreting the Plan and related documents
(including Award Agreements), the following definitions shall apply:
 
2.1 “Affiliate” means a person or entity which controls, is controlled by, or is
under common control with the Trust, RGI or RGLP, as the case may be.
 
2.2 “Award” means a grant of an Option, Share Appreciation Right, Restricted
Shares, Restricted Share Units, Unrestricted Shares or Dividend Equivalent
Rights under the Plan.
 
2.3 “Award Agreement” means the written agreement between the Trust and a
Participant that evidences and sets out the terms and conditions of an Award.
 
2.4 “Benefit Arrangement” shall have the meaning set forth in Section 15 hereof.
 
2.5 “Board” means the Board of Trustees of the Trust.
 
2.6 “Cause” means, unless otherwise provided in an applicable written agreement
with the Trust, RGI, RGLP or a Subsidiary or Affiliate of any of them, the
commission of a felony, fraud, or willful misconduct, which has resulted in, or
is likely to result in, damage to the Trust, RGI, RGLP or a Subsidiary or
Affiliate of any of them, as the Committee may conclusively determine.
 
2.7 “Change in Control” means an occasion upon which (i) any “person” (as such
term is used in Section 13(d) and 14(d) of the Exchange Act) other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Trust, RGI, RGLP or a Subsidiary or Affiliate of any of them, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Trust representing 40% or more of
the combined voting power (of the then-outstanding voting securities of the
Trust entitled to vote generally in the election of Trustees) or combined total
fair market value of the Trust’s then outstanding equity securities; or
(ii) individuals who, as of April 21, 2009, constitute the Board (“Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Trustee subsequent to the date
hereof whose election, or nomination for election by the Trust’s shareholders,
was approved by a vote of at least a majority of the Trustees then comprising
the Incumbent Board will be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
“person” other than the Board. Notwithstanding the preceding, to the extent
“Change in Control” is a payment trigger, and not merely a vesting trigger, for
any 409A Award, “Change in Control” means a change in the ownership or effective
control of the Trust, or a change in the ownership of a substantial portion of
the assets of the Trust, as described in Treas. Reg. Section 1.409A-3(i)(5), but
replacing the term “Trust” for the term “Company” in such regulation.


A-1



--------------------------------------------------------------------------------



 



2.8 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.
 
2.9 “Committee” means the Compensation Committee of the Board, or, if the Board
so elects, a different committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section 3.1.
 
2.10 “Corporate Transaction” means (i) the dissolution or liquidation of the
Trust or a merger, consolidation, or reorganization of the Trust with one or
more other entities in which the Trust is not the surviving entity, (ii) a sale
of substantially all of the assets of the Trust to another person or entity
which does not constitute a “related person” to the Trust, as such term is
defined in the Treasury Regulations issued in connection with Section 409A of
the Code, or (iii) any transaction (including without limitation a merger or
reorganization in which the Trust is the surviving entity) which results in any
person or entity (other than persons who are shareholders or Affiliates
immediately prior to the transaction) owning more than 50% of the combined
voting power of all classes of shares of the Trust.
 
2.11 “Covered Employee” means a Participant who is a Covered Employee within the
meaning of Section 162(m)(3) of the Code.
 
2.12 “Disability” means a Participant’s physical or mental condition resulting
from any medically determinable physical or mental impairment that renders such
Participant incapable of engaging in any substantial gainful employment and that
can be expected to result in death or that has lasted or can be expected to last
for a continuous period of not less than 365 days. Notwithstanding the
foregoing, a Participant shall not be deemed to be Disabled as a result of any
condition that:
 
(a) was contracted, suffered, or incurred while such Participant was engaged in,
or resulted from such Participant having engaged in, a felonious activity;
 
(b) resulted from an intentionally self-inflicted injury or an addiction to
drugs, alcohol, or substances which are not administered under the direction of
a licensed physician as part of a medical treatment plan; or
 
(c) resulted from service in the Armed Forces of the United States for which
such Participant received or is receiving a disability benefit or pension from
the United States, or from service in the armed forces of any other country
irrespective of any disability benefit or pension.
 
The Disability of a Participant and the date on which a Participant ceases to be
employed by reason of Disability shall be determined by the Trust, in accordance
with uniform principles consistently applied, on the basis of such evidence as
the Committee and the Trust deem necessary and desirable, and its good faith
determination shall be conclusive for all purposes of the Plan. The Committee or
the Trust shall have the right to require a Participant to submit to an
examination by a physician or physicians and to submit to such reexaminations as
the Committee or the Trust shall require in order to make a determination
concerning the Participant’s physical or mental condition; provided, however,
that a Participant may not be required to undergo a medical examination more
often than once each 180 days, nor at any time after the normal date of the
Participant’s Retirement. If any Participant engages in any occupation or
employment (except for rehabilitation as determined by the Committee) for
remuneration or profit, which activity would be inconsistent with the finding of
Disability, or if the Committee, on the recommendation of the Trust, determines
on the basis of a medical examination that a Participant no longer has a
Disability, or if a Participant refuses to submit to any medical examination
properly requested by the Committee or the Trust, then in any such event, the
Participant shall be deemed to have recovered from such Disability. The
Committee in its discretion may revise this definition of “Disability” for any
grant, except to the extent that the Disability is a payment event under a 409A
Award.
 
2.13 “Dividend Equivalent Right” means a right, granted to a Participant under
Section 13 hereof, to receive cash, Shares, other Awards or other property equal
in value to dividends paid with respect to a specified number of Shares, or
other periodic payments.
 
2.14 “Effective Date” means the date that the Plan is approved by the
shareholders of the Trust, provided that such date is not more than one year
after the approval of the Plan by the Board.
 
2.15 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.


A-2



--------------------------------------------------------------------------------



 



2.16 “Fair Market Value” means the value of a Share, determined as follows: if
on the Grant Date or other determination date the Shares are listed on an
established national or regional share exchange, is admitted to quotation on the
New York Stock Exchange (“NYSE”) or is publicly traded on an established
securities market, the Fair Market Value of a Share shall be the closing price
of the Shares on such exchange or in such market (if there is more than one such
exchange or market the Committee shall determine the appropriate exchange or
market) on the Grant Date or such other determination date (or if there is no
such reported closing price, the Fair Market Value shall be the mean between the
highest bid and lowest asked prices or between the high and low sale prices on
such trading day) or, if no sale of Shares is reported for such trading day, on
the next preceding day on which any sale shall have been reported. If the Shares
are not listed on such an exchange, quoted on such system or traded on such a
market, Fair Market Value shall be the value of the Shares as determined by the
Committee in good faith; provided that such valuation with respect to any Award
that the Trust intends to be a stock right not providing for the deferral of
compensation under Treas. Reg. Section 1.409A-1(b)(5)(i) (Non-Qualified Options)
shall be determined by the reasonable application of a reasonable valuation
method, as described in Treas. Reg Section 1.409A-1(b)(5)(iv)(B).
 
2.17 “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Participant, any person sharing the Participant’s household (other than a tenant
or employee), a trust in which any one or more of these persons have more than
fifty percent of the beneficial interest, a foundation in which any one or more
of these persons (or the Participant) control the management of assets, and any
other entity in which one or more of these persons (or the Participant) own more
than fifty percent of the voting interests.
 
2.18 “409A Award” means any Award that is treated as a deferral of compensation
subject to the requirements of Code Section 409A.
 
2.19 “Grant Date” means the date on which the Committee approves an Award or
such later date as may be specified by the Committee.
 
2.20 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.
 
2.21 “Non-Qualified Option” means an Option that is not an Incentive Stock
Option.
 
2.22 “Option” means an option to purchase Shares pursuant to the Plan.
 
2.23 “Option Price” means the exercise price for each Share subject to an
Option.
 
2.24 “Other Agreement” shall have the meaning set forth in Section 15 hereof.
 
2.25 “Outside Trustee” means a member of the Board who is not an officer or
employee of the Trust, of RGI, of RGLP, or of any of their Affiliates.
 
2.26 “Participant” means a person who receives or holds an Award under the Plan.
 
2.27 “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 14) over a performance period of up
to 10 years.
 
2.28 “Plan” means Ramco-Gershenson Properties Trust 2009 Omnibus Long-Term
Incentive Plan.
 
2.29 “RGI” means Ramco-Gershenson, Inc., a Michigan corporation.
 
2.30 “RGLP” means Ramco-Gershenson Properties, L.P., a Delaware limited
partnership.
 
2.31 “Restricted Share” means a Share awarded to a Participant pursuant to
Section 10 hereof.
 
2.32 “Restricted Share Unit” means a bookkeeping entry representing the
equivalent of a Share awarded to a Participant pursuant to Section 10 hereof.
 
2.33 “Retirement” means termination of Service on or after age 62, or any other
definition established by the Compensation Committee, in its discretion, either
in any Award or in writing after the grant of any Award, provided


A-3



--------------------------------------------------------------------------------



 



that the definition of Retirement with respect to the timing of payment (and not
merely vesting) of any 409A Award cannot be changed after the Award is granted.
 
2.34 “SAR Exercise Price” means the per share exercise price of an SAR granted
to a Participant under Section 9 hereof.
 
2.35 “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.
 
2.36 “Service” means service as a Service Provider to the Trust, RGI, RGLP, or a
Subsidiary or Affiliate of any of them. Unless otherwise stated in the
applicable Award Agreement, a Participant’s change in position or duties shall
not result in interrupted or terminated Service, so long as such Participant
continues to be a Service Provider to the Trust, RGI, RGLP, or a Subsidiary or
Affiliate of any of them. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Committee, which determination shall be final, binding and
conclusive. With respect to the timing of payment (and not merely vesting) of
any 409A Award, whether a termination of Service shall have occurred shall be
determined in accordance with the definition of “Separation from Service” under
Treas. Reg. Section 1.409(A)-1(h).
 
2.37 “Service Provider” means an employee, officer or Trustee of the Trust, RGI,
RGLP, or a Subsidiary or Affiliate of any of them, or a consultant or adviser
providing services to the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any
of them.
 
2.38 “Share” or “Shares” means the common shares of beneficial interest of the
Trust.
 
2.39 “Share Appreciation Right” or “SAR” means a right granted to a Participant
under Section 9 hereof.
 
2.40 “Subsidiary” means any “subsidiary corporation” of the Trust, of RGI or of
RGLP within the meaning of Section 424(f) of the Code.
 
2.41 “Substitute Awards” means Awards granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity acquired by the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of
them or with which the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of
them combines.
 
2.42 “Ten Percent Shareholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
shares of the Trust, RGI, RGLP or any of their Subsidiaries. In determining
share ownership, the attribution rules of Section 424(d) of the Code shall be
applied.
 
2.43 “Termination Date” means the date upon which an Option shall terminate or
expire, as set forth in Section 8.3 hereof.
 
2.44 “Trust” means Ramco-Gershenson Properties Trust, a Maryland real estate
investment trust.
 
2.45 “Unrestricted Share Award” means an Award pursuant to Section 11 hereof.
 
3. ADMINISTRATION OF THE PLAN
 
3.1. Committee.  The Plan shall be administered by or pursuant to the direction
of the Committee. The Committee shall have such powers and authorities related
to the administration of the Plan as are consistent with the governing documents
of the Trust and applicable law. The Committee shall have full power and
authority to take all actions and to make all determinations required or
provided for under the Plan, any Award or any Award Agreement and shall have
full power and authority to take all such other actions and make all such other
determinations not inconsistent with the specific terms and provisions of the
Plan that the Committee deems to be necessary or appropriate to the
administration of the Plan, any Award or any Award Agreement. All such actions
and determinations shall be by the affirmative vote of a majority of the members
of the Committee present at a meeting or by unanimous consent of the Committee
executed in writing in accordance with the Trust’s governing documents and
applicable law; provided, that subject to the governing documents of the Trust
and applicable law, the Committee may delegate all or any portion of its
authority under the Plan to a subcommittee of trustees and/or officers of the
Trust for the purposes of determining or administering Awards granted to persons
who are not then subject to the reporting requirements of Section 16 of the
Exchange Act.. The interpretation and construction by the Committee of any
provision of the Plan, any Award or any Award Agreement shall be final, binding
and conclusive. The Committee shall consist of not less than three (3) members
of the Board, which members shall be “Non-


A-4



--------------------------------------------------------------------------------



 



Employee Trustees” as defined in Rule 16b-3 under the Exchange Act (or such
greater number of members which may be required by said Rule 16b-3) and which
members shall qualify as “independent” under any applicable stock exchange
rules.
 
3.2. Terms of Awards.  Subject to the other terms and conditions of the Plan,
the Committee shall have full and final authority to:
 
(i) designate Participants,
 
(ii) determine the type or types of Awards to be made to a Participant,
 
(iii) determine the number of Shares to be subject to an Award,
 
(iv) establish the terms and conditions of each Award (including, but not
limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the Shares subject
thereto, and any terms or conditions that may be necessary to qualify Options as
Incentive Stock Options) or to ensure exemption from or compliance with Code
Section 409A,
 
(v) prescribe the form of each Award Agreement evidencing an Award, and
 
(vi) amend, modify, or supplement the terms of any outstanding Award.
Notwithstanding the foregoing, no amendment, modification or supplement of any
Award shall, without the consent of the Participant, impair the Participant’s
rights under such Award, or subject to the requirements of Code Section 409A any
Award that was excluded from Code Section 409A coverage upon grant.
 
The Trust may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Participant on account of actions taken by the
Participant in violation or breach of or in conflict with any employment
agreement, non-competition agreement, any agreement prohibiting solicitation of
employees, tenants or others of the Trust, RGI, RGLP, or a Subsidiary or
Affiliate of any of them or any confidentiality obligation with respect to the
Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them or otherwise in
competition with the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of
them, to the extent specified in such Award Agreement applicable to the
Participant. Furthermore, unless the Committee provides otherwise in the
applicable Award Agreement, the Trust may annul an Award if the Participant is
an employee of the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them
and is terminated for Cause as defined in the applicable Award Agreement or the
Plan, as applicable.
 
Notwithstanding the foregoing, no amendment or modification may be made to an
outstanding Option or SAR which reduces the Option Price or SAR Exercise Price,
either by lowering the Option Price or SAR Exercise Price or by canceling the
outstanding Option or SAR and granting a replacement or substitute Option or SAR
with a lower exercise price without the approval of Trust’s shareholders,
provided, that, appropriate adjustments may be made to outstanding Options and
SARs pursuant to Section 17.
 
3.3. Deferral Arrangement.  The Committee may permit or require the deferral of
any award payment into a deferred compensation arrangement, subject to
compliance with Section 409A, where applicable, and such rules and procedures as
it may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Share equivalents and restricting deferrals to comply with hardship
distribution rules affecting 401(k) plans. Notwithstanding the foregoing, no
deferral shall be allowed if the deferral opportunity would violate Code
Section 409A.
 
3.4. No Liability.  No member of the Board or of the Committee shall be liable
for any action or determination made in good faith with respect to the Plan or
any Award or Award Agreement.
 
3.5. Book Entry.  Notwithstanding any other provision of this Plan to the
contrary, the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them may
elect to satisfy any requirement under this Plan for the delivery of Share
certificates through the use of book-entry.
 
4. SHARES SUBJECT TO THE PLAN
 
Subject to adjustment as provided in Section 17 hereof, the aggregate number of
Shares available for issuance under the Plan shall be Nine Hundred Thousand
(900,000). Shares issued or to be issued under the Plan shall be


A-5



--------------------------------------------------------------------------------



 



authorized but unissued Shares or issued Shares that have been reacquired by the
Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them. If any Shares
covered by an Award are not purchased or are forfeited, or if an Award otherwise
terminates without delivery of Shares subject thereto, then the number of Shares
related to such Award and subject to such forfeiture or termination shall not be
counted against the limit set forth above (or included for purposes of the
calculation in the proviso, above), but shall again be available for making
Awards under the Plan. If an Award (other than a Dividend Equivalent Right) is
denominated in Shares, the number of Shares covered by such Award, or to which
such Award relates, shall be counted on the date of grant of such Award against
the aggregate number of Shares available for granting Awards under the Plan as
provided above, and the following Shares shall be added back to the total number
of Shares available under the Plan: (x) Shares that are subject to an Option or
a share-settled Share Appreciation Right and are not issued upon the net
settlement or net exercise of such Option or Share Appreciation Right,
(y) Shares delivered to or withheld by the Trust, RGI, RGLP, or a Subsidiary or
Affiliate of any of them to pay the exercise price or the withholding taxes
under Options or Share Appreciation Rights, and (z) Shares repurchased on the
open market with the proceeds of an Option exercise.
 
The Committee shall have the right to substitute or assume Awards in connection
with mergers, reorganizations, separations, or other transactions to which
Section 424(a) of the Code applies. The number of Shares reserved pursuant to
Section 4 may be increased by the corresponding number of Awards assumed and, in
the case of a substitution, by the net increase in the number of Shares subject
to Awards before and after the substitution.
 
5. EFFECTIVE DATE, DURATION AND AMENDMENTS
 
5.1. Effective Date.  The Plan shall be effective as of the Effective Date.
 
5.2. Term.  The Plan shall terminate automatically ten (10) years after the
Effective Date and may be terminated on any earlier date as provided in
Section 5.3. The termination of the Plan shall not affect any Award outstanding
on the date of such termination.
 
5.3. Amendment and Termination of the Plan.  The Board may, at any time and from
time to time, amend, suspend, or terminate the Plan as to any Shares as to which
Awards have not been made. An amendment shall be contingent on approval of the
Trust’s shareholders to the extent stated by the Board, required by applicable
law or required by applicable stock exchange listing requirements. In addition,
an amendment will be contingent on approval of the Trust’s shareholders if the
amendment would: (i) materially increase the benefits accruing to Participants
under the Plan, (ii) materially increase the aggregate number of Shares that may
be issued under the Plan, (iii) materially modify the requirements as to
eligibility for participation in the Plan, or (iv) except as permitted pursuant
to the provisions of Section 17, reduce the Option Price of any previously
granted Option or the grant price of any previously granted SAR, cancel any
previously granted Options or SARs and grant substitute Options or SARs with a
lower Option Price than the canceled Options or a lower grant price than the
canceled SARs, or exchange any Options or SARs for cash, other awards, or
Options or SARs with an Option Price or grant price that is less than the
exercise price of the original Options or SARs. No Awards shall be made after
termination of the Plan. No amendment, suspension or termination of the Plan
shall (i) without the consent of the Participant, impair rights or obligations
under any Award theretofore awarded under the Plan, nor (ii) accelerate any
payment under any 409A Award except as otherwise permitted under Treas. Reg.
Section 1.409A-3(j).
 
6. AWARD ELIGIBILITY AND LIMITATIONS
 
6.1. Service Providers and Other Persons.  Subject to this Section 6, Awards may
be made under the Plan to: (i) any Service Provider to the Trust, RGI, RGLP, or
a Subsidiary or Affiliate of any of them, including any Service Provider who is
an officer or Trustee of the Trust, RGI, RGLP or a Subsidiary or Affiliate of
any of them, as the Committee shall determine and designate from time to time,
(ii) any Outside Trustee and (iii) any other individual whose participation in
the Plan is determined to be in the best interests of the Trust by the
Committee.
 
6.2. Successive Awards and Substitute Awards.  An eligible person may receive
more than one Award, subject to such restrictions as are provided herein.
Notwithstanding Sections 8.1 and 9.1, the Option Price of an Option or the grant
price of an SAR that is a Substitute Award may be less than 100% of the Fair
Market Value of a Share on the original Grant Date provided that the Option
Price or grant price is determined in accordance with the principles of Code
Section 424 and the regulations thereunder.


A-6



--------------------------------------------------------------------------------



 



6.3. Limitation on Shares Subject to Awards.  During any time when the Trust has
a class of equity security registered under Section 12 of the Exchange Act:
 
(i) the maximum number of Shares subject to Options or SARs that can be awarded
under the Plan to any person eligible for an Award under Section 6 hereof is one
hundred thousand (100,000) per calendar year; and
 
(ii) the maximum number of Shares that can be awarded under the Plan, other than
pursuant to an Option or SARs, to any person eligible for an Award under
Section 6 hereof is one hundred thousand (100,000) per calendar year.
 
The preceding limitations in this Section 6.3 are subject to adjustment as
provided in Section 17 hereof.
 
7. AWARD AGREEMENT
 
Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Committee shall from time to time
determine. Award Agreements granted from time to time or at the same time need
not contain similar provisions but shall be consistent with the terms of the
Plan. Each Award Agreement evidencing an Award of Options shall specify whether
such Options are intended to be Non-Qualified Options or Incentive Stock
Options, and in the absence of such specification such options shall be deemed
Non-Qualified Options.
 
8. TERMS AND CONDITIONS OF OPTIONS
 
8.1. Option Price.  The Option Price of each Option shall be fixed by the
Committee and stated in the Award Agreement evidencing such Option. The Option
Price of each Option shall be at least the Fair Market Value on the Grant Date
of a Share; provided, however, that in the event that a Participant is a Ten
Percent Shareholder, the Option Price of an Option granted to such Participant
that is intended to be an Incentive Stock Option shall be not less than
110 percent of the Fair Market Value of a Share on the Grant Date.
 
8.2. Vesting.  Subject to Sections 8.3, 8.4, 8.5 and 17.3 hereof, each Option
granted under the Plan shall become exercisable at such times and under such
conditions (including based on achievement of performance goals and/or future
service requirements) as shall be determined by the Committee and stated in the
Award Agreement. For purposes of this Section 8.2, fractional numbers of Shares
subject to an Option shall be rounded to the next nearest whole number.
 
8.3. Term.  Each Option granted under the Plan shall terminate, and all rights
to purchase Shares thereunder shall cease, upon the expiration of ten years from
the date such Option is granted, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Committee
and stated in the Award Agreement relating to such Option (the “Termination
Date”); provided, however, that in the event that the Participant is a Ten
Percent Shareholder, an Option granted to such Participant that is intended to
be an Incentive Stock Option shall not be exercisable after the expiration of
five years from its Grant Date.
 
8.4. Termination of Service.  Unless the Committee otherwise provides in an
Award Agreement or in a written agreement with the Participant after the Award
Agreement is issued, upon the termination of a Participant’s Service, except to
the extent that such termination is due to death, Disability, Retirement,
lay-off in connection with a reduction in force or Change in Control of the
Trust or as otherwise specified in the Award Agreement, any Option held by such
Participant that has not vested shall immediately be deemed forfeited and any
otherwise vested Option or unexercised portion thereof shall terminate three
(3) months after the date of such termination of Service, but in no event later
than the date of expiration of the Option. If a Participant’s Service is
terminated for Cause, the Option or unexercised portion thereof shall terminate
as of the date of such termination. Unless the Committee otherwise provides in
an Award Agreement or in a written agreement with the Participant after the
Award Agreement is issued, if a Participant’s Service is terminated (i) due to
Retirement or lay-off in connection with a reduction in force, the Option shall
become fully vested and shall continue in accordance with its terms and shall
expire upon its normal date of expiration (except that an Incentive Stock Option
shall cease to be an Incentive Stock Option upon the expiration of three
(3) months from the date of the Participant’s Retirement or lay-off and
thereafter shall be a Non-Qualified Option), (ii) due to Disability, the Option
shall become fully vested and shall continue in accordance with its terms and
shall expire upon its normal date of expiration (except that an Incentive Stock
Option shall cease to be an Incentive Stock Option upon the expiration of twelve
(12) months from the date of the Participant’s termination


A-7



--------------------------------------------------------------------------------



 



due to Disability and thereafter shall be a Non-Qualified Option) or (iii) due
to death, any Option of the deceased Participant shall become fully vested and
shall continue in accordance with its terms, may be exercised, to the extent of
the number of Shares with respect to which he/she could have exercised the
Option on the date of his/her death, by his/her estate, personal representative
or beneficiary who acquires the Option by will or by the laws of descent and
distribution, and shall expire on its normal date of expiration unless
previously exercised (except that an Incentive Stock Option shall cease to be an
Incentive Stock Option upon the expiration of twelve (12) months from the date
of the Participant’s death and thereafter shall be a Non-Qualified Option). Such
provisions shall be determined in the sole discretion of the Committee, need not
be uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service.
 
8.5. Change in Control.  Unless the Committee otherwise provides in an Award
Agreement or in a written agreement with the Participant after the Award
Agreement is issued, in the event of a Change in Control, a Participant’s
unvested Options shall become fully vested and may be exercised until their
normal date of expiration.
 
8.6. Limitations on Exercise of Option.  Notwithstanding any other provision of
the Plan, in no event may any Option be exercised, in whole or in part, after
the occurrence of an event referred to in Section 17 hereof which results in
termination of the Option.
 
8.7. Method of Exercise.  An Option that is exercisable may be exercised by the
Participant’s delivery to the Trust of written notice of exercise on any
business day, at the Trust’s principal office, on the form specified by the
Committee. Such notice shall specify the number of Shares with respect to which
the Option is being exercised and, except to the extent provided in Section 12.3
or Section 12.4, shall be accompanied by payment in full of the Option Price of
the Shares for which the Option is being exercised plus the amount (if any) of
federal and/or other taxes which the Trust or an Affiliate may, in its judgment,
be required to withhold with respect to an Award. The minimum number of Shares
with respect to which an Option may be exercised, in whole or in part, at any
time shall be the lesser of (i) 100 Shares or such lesser number set forth in
the applicable Award Agreement and (ii) the maximum number of Shares available
for purchase under the Option at the time of exercise.
 
8.8. Rights of Holders of Options.  Unless otherwise stated in the applicable
Award Agreement, a Participant holding or exercising an Option shall have none
of the rights of a shareholder (for example, the right to receive cash or
dividend payments or distributions attributable to the subject Shares or to
direct the voting of the subject Shares) until the Shares covered thereby are
fully paid and issued to the Participant. Except as provided in Section 17
hereof, no adjustment shall be made for dividends, distributions or other rights
for which the record date is prior to the date of such issuance.
 
8.9. Delivery of Share Certificates.  Promptly after the exercise of an Option
to purchase Shares by a Participant and the payment in full of the Option Price,
unless the Trust shall then have uncertificated Shares, such Participant shall
be entitled to the issuance of a Share certificate or certificates evidencing
his/her ownership of the Shares purchased upon such exercise.
 
8.10. Transferability of Options.  Except as provided in Section 8.11, during
the lifetime of a Participant, only the Participant (or, in the event of legal
incapacity or incompetency, the Participant’s guardian or legal representative)
may exercise an Option. Except as provided in Section 8.11, no Option shall be
assignable or transferable by the Participant to whom it is granted, other than
by will or the laws of descent and distribution.
 
8.11. Family Transfers.  If authorized in the applicable Award Agreement, a
Participant may transfer, not for value, all or part of an Option which is not
an Incentive Stock Option to any Family Members. For the purpose of this
Section 8.11, a “not for value” transfer is a transfer which is (i) a gift to a
trust for the benefit of the participant and/or one or more Family Members, or
(ii) a transfer under a domestic relations order in settlement of marital
property rights. Following a transfer under this Section 8.11, any such Option
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer. Subsequent transfers of transferred Options are
prohibited except in accordance with this Section 8.11 or by will or the laws of
descent and distribution. The events of termination of Service of Section 8.4
hereof shall continue to be applied with respect to the original Participant,
following which the Option shall be exercisable by the transferee only to the
extent, and for the periods specified, in Section 8.4.


A-8



--------------------------------------------------------------------------------



 



8.12. Limitations on Incentive Stock Options.  An Option shall constitute an
Incentive Stock Option only (i) if the Participant of such Option is an employee
of the Trust or any Subsidiary of the Trust; (ii) to the extent specifically
provided in the related Award Agreement; and (iii) to the extent that the
aggregate Fair Market Value (determined at the time the Option is granted) of
the Shares with respect to which all Incentive Stock Options held by such
Participant become exercisable for the first time during any calendar year
(under the Plan and all other plans of the Participant’s employer and its
Affiliates) does not exceed $100,000. This limitation shall be applied by taking
Options into account in the order in which they were granted.
 
9. TERMS AND CONDITIONS OF SHARE APPRECIATION RIGHTS
 
9.1. Right to Payment and Grant Price.  An SAR shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one Share on the date of exercise over (B) the
grant price of the SAR as determined by the Committee. The Award Agreement for
an SAR shall specify the grant price of the SAR, which shall be at least the
Fair Market Value of a Share on the Grant Date. SARs may be granted in
conjunction with all or part of an Option granted under the Plan or at any
subsequent time during the term of such Option, in conjunction with all or part
of any other Award or without regard to any Option or other Award.
 
9.2. Other Terms.  The Committee shall determine at the Grant Date or
thereafter, the time or times at which and the conditions under which an SAR may
be exercised (including based on achievement of performance goals and/or future
service requirements), the time or times at which SARs shall cease to be or
become exercisable following termination of Service or upon other conditions
(provided that no SAR shall be exercisable following the tenth anniversary of
its Grant Date), the method of exercise, method of settlement, form of
consideration payable in settlement, method by or forms in which Shares will be
delivered or deemed to be delivered to Participants, whether or not an SAR shall
be in tandem or in combination with any other Award, and any other terms and
conditions of any SAR.
 
10. TERMS AND CONDITIONS OF RESTRICTED SHARES AND RESTRICTED SHARE UNITS
 
10.1. Grant of Restricted Shares or Restricted Share Units.  Awards of
Restricted Shares or Restricted Share Units may be made to eligible persons.
Restricted Shares or Restricted Share Units may also be referred to as
performance shares or performance share units. If so indicated in the Award
Agreement at the time of grant, a Participant may vest in more than 100% of the
number of Restricted Share Units awarded to the Participant.
 
10.2. Restrictions.  At the time an Award of Restricted Shares or Restricted
Share Units is made, the Committee may, in its sole discretion, establish a
period of time (a “restricted period”) applicable to such Restricted Shares or
Restricted Share Units, during which a portion of the Shares related to such
Award shall become nonforfeitable or vest, on each anniversary of the Grant Date
or otherwise, as the Committee may deem appropriate. Each Award of Restricted
Shares or Restricted Share Units may be subject to a different restricted
period. The Committee may, in its sole discretion, at the time a grant of
Restricted Shares or Restricted Share Units is made, prescribe restrictions in
addition to or other than the expiration of the restricted period, including the
satisfaction of corporate or individual performance conditions, which may be
applicable to all or any portion of the Restricted Shares or Restricted Share
Units in accordance with Section 14.1 and 14.2. Neither Restricted Shares nor
Restricted Share Units may be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of during the restricted period or prior to the
satisfaction of any other restrictions prescribed by the Committee with respect
to such Restricted Shares or Restricted Share Units. Each Participant may
designate a beneficiary for the Restricted Shares or Restricted Share Units
awarded to him or her under the Plan. If a Participant fails to designate a
beneficiary, the Participant shall be deemed to have designated his or her
estate as his or her beneficiary.
 
10.3. Restricted Shares Certificates.  The Trust shall issue, in the name of
each Participant to whom Restricted Shares have been granted, Share certificates
representing the total number of Restricted Shares granted to the Participant,
as soon as reasonably practicable after the Grant Date. The Committee may
provide in an Award Agreement that either (i) the Trust shall hold such
certificates for the Participant’s benefit until such time as the Restricted
Shares are forfeited to the Trust or the restrictions lapse, or (ii) such
certificates shall be delivered to the Participant, provided, however, that such
certificates shall bear a legend or legends that comply with the applicable
securities laws and regulations and makes appropriate reference to the
restrictions imposed under the Plan and the Award Agreement.


A-9



--------------------------------------------------------------------------------



 



10.4. Rights of Holders of Restricted Shares.  Unless the Committee otherwise
provides in an Award Agreement, holders of Restricted Shares shall have the
right to vote such Shares and the right to receive any dividends or
distributions declared or paid with respect to such Shares. All distributions,
if any, received by a Participant with respect to Restricted Shares as a result
of any share split, share dividend, combination of shares, or other similar
transaction shall be subject to the restrictions applicable to the original
Award.
 
10.5. Rights of Holders of Restricted Share Units.
 
10.5.1. Dividend Rights.  Unless the Committee otherwise provides in an Award
Agreement, holders of Restricted Share Units shall have no rights as
shareholders of the Trust. The Committee may provide in an Award Agreement
evidencing a grant of Restricted Share Units that the holder of such Restricted
Share Units shall be entitled to receive, upon the payment of a cash dividend or
distribution on outstanding Shares, or at any time thereafter, a cash payment
for each Restricted Share Unit held equal to the per-share dividend, paid on the
Shares in accordance with Section 13.
 
10.5.2. Creditor’s Rights.  A holder of Restricted Share Units shall have no
rights other than those of a general creditor of the Trust. Restricted Share
Units represent an unfunded and unsecured obligation of the Trust, subject to
the terms and conditions of the applicable Award Agreement.
 
10.6. Termination of Service.  Unless the Committee otherwise provides in an
Award Agreement or in a written agreement with the Participant after the Award
Agreement is issued, upon the termination of a Participant’s Service, any
Restricted Shares or Restricted Share Units held by such Participant that have
not vested, or with respect to which all applicable restrictions and conditions
have not lapsed, shall immediately be deemed forfeited, except to the extent
that such termination is due to death, Disability, Retirement, lay-off in
connection with a reduction in force or Change in Control or as otherwise
specified in the Award Agreement. Further, the Award Agreement may specify that
the vested portion of the Award shall continue to be subject to the terms of any
applicable transfer or other restriction. Upon forfeiture of Restricted Shares
or Restricted Share Units, the Participant shall have no further rights with
respect to such Award, including but not limited to any right to vote Restricted
Shares or any right to receive dividends with respect to Restricted Shares or
Restricted Share Units.
 
10.7. Delivery of Share.  Except as otherwise specified in an Award Agreement
with respect to a particular Award of Restricted Shares or unless the Trust
shall then have uncertificated Shares, within thirty (30) days of the expiration
or termination of the restricted period, a certificate or certificates
representing all Shares relating to such Award which have not been forfeited
shall be delivered to the Participant or to the Participant’s beneficiary or
estate, as the case may be. Except as otherwise specified with respect to a
particular Award of Restricted Share Units or unless the Trust shall then have
uncertificated Shares, within thirty (30) days of the satisfaction of the
vesting criterion applicable to such Award, a certificate or certificates
representing all Shares relating to such Award which have vested shall be issued
or transferred to the Participant.
 
11. TERMS AND CONDITIONS OF UNRESTRICTED SHARE AWARDS
 
The Committee may, in its sole discretion, grant (or sell at such purchase price
determined by the Committee) an Unrestricted Share Award to any Participant
pursuant to which such Participant may receive Shares free of any restrictions
(“Unrestricted Shares”) under the Plan. Unrestricted Share Awards may be granted
or sold as described in the preceding sentence in respect of past services and
other valid consideration, or in lieu of, or in addition to, any cash
compensation due to such Participant.
 
12. FORM OF PAYMENT FOR OPTIONS
 
12.1. General Rule.  Payment of the Option Price for the Shares purchased
pursuant to the exercise of an Option shall be made in cash or in cash
equivalents acceptable to the Trust.
 
12.2. Surrender of Shares.  To the extent approved by the Committee in its sole
discretion, payment of the Option Price for Shares purchased pursuant to the
exercise of an Option may be made all or in part through the tender to the Trust
of Shares, which Shares, if acquired from the Trust, shall have been held for at
least six months at the time of tender and which shall be valued, for purposes
of determining the extent to which the Option Price has been paid thereby, at
their Fair Market Value on the date of exercise or surrender.


A-10



--------------------------------------------------------------------------------



 



12.3. Cashless Exercise.  To the extent permitted by law and to the extent
permitted by the Committee in its sole discretion, payment of the Option Price
for Shares purchased pursuant to the exercise of an Option may be made all or in
part by delivery (on a form acceptable to the Committee) of an irrevocable
direction to a registered securities broker acceptable to the Trust to sell
Shares and to deliver all or part of the sales proceeds to the Trust in payment
of the Option Price and any withholding taxes described in Section 18.3.
 
12.4. Other Forms of Payment.  To the extent permitted by the Committee in its
sole discretion, payment of the Option Price for Shares purchased pursuant to
exercise of an Option may be made in any other form that is consistent with
applicable laws, regulations and rules.
 
13. TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS
 
13.1. Dividend Equivalent Rights.  A Dividend Equivalent Right is an Award
entitling the recipient to receive credits based on cash distributions that
would have been paid on the Shares specified in the Dividend Equivalent Right
(or other Award to which it relates) if such Shares had been issued to and held
by the recipient. A Dividend Equivalent Right may be granted hereunder to any
Participant, provided that any Award of Dividend Equivalent Rights that is a
409A Award shall comply with the Code Section 409A requirements applicable to
deferred compensation. Dividend Equivalent Rights may not be granted hereunder
relating to Shares which are subject to Options or Share Appreciation Rights.
The terms and conditions of Dividend Equivalent Rights shall be specified in the
Award. Dividend equivalents credited to the holder of a Dividend Equivalent
Right may be paid currently or may be deemed to be reinvested in additional
Shares, which may thereafter accrue additional equivalents. Any such
reinvestment shall be at Fair Market Value on the date that the distribution
otherwise would have been paid. Dividend Equivalent Rights may be settled in
cash or Shares or a combination thereof, in a single installment or
installments, all determined in the sole discretion of the Committee. A Dividend
Equivalent Right granted as a component of another Award may provide that such
Dividend Equivalent Right shall be settled upon exercise, settlement, or payment
of, or lapse of restrictions on, such other Award, unless such settlement would
cause an Award that is otherwise exempt from Code Section 409A to become subject
to Code Section 409A (e.g., in the case of a Non-Qualified Option). Such
Dividend Equivalent Right shall expire or be forfeited or annulled under the
same conditions as such other Award. A Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
such other Award.
 
13.2. Termination of Service.  Except as may otherwise be provided by the
Committee either in the Award Agreement or in a written agreement with the
Participant after the Award Agreement is issued, a Participant’s rights in all
Dividend Equivalent Rights shall automatically terminate upon the Participant’s
termination of Service for any reason.
 
14. TERMS AND CONDITIONS OF PERFORMANCE AWARDS
 
14.1. Performance Conditions.  The right of a Participant to exercise or receive
a grant or settlement of any Performance Award, and the timing thereof, may be
subject to such corporate or individual performance conditions as may be
specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 14.2 hereof in the case of a Performance Award intended to
qualify under Code Section 162(m).
 
14.2. Performance Awards Granted to Designated Covered Employees.  If and to the
extent that the Committee determines that a Performance Award to be granted to a
Participant who is designated by the Committee as likely to be a Covered
Employee should qualify as “performance-based compensation” for purposes of Code
Section 162(m), the grant, exercise and/or settlement of such Performance Award
shall be contingent upon achievement of pre-established performance goals and
other terms set forth in this Section 14.2.
 
14.2.1. Performance Goals Generally.  The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 14.2. Performance goals shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.” The Committee may determine that such
Performance Awards shall be


A-11



--------------------------------------------------------------------------------



 



granted, exercised and/or settled upon achievement of any one performance goal
or that two or more of the performance goals must be achieved as a condition to
grant, exercise and/or settlement of such Performance Awards. Performance goals
may differ for Performance Awards granted to any one Participant or to different
Participants.
 
14.2.2. Business Criteria.  One or more of the following business criteria for
the Trust, on a consolidated basis, and/or specified Subsidiaries or business
units of the Trust or the Trust (except with respect to the total shareholder
return and earnings per share criteria), shall be used exclusively by the
Committee in establishing performance goals for such Performance Awards:
(1) total shareholder return (share price appreciation plus dividends), (2) net
income, (3) earnings per share, (4) funds from operations, (5) funds from
operations per share, (6) return on equity, (7) return on assets, (8) return on
invested capital, (9) increase in the market price of Shares or other
securities, (10) revenues, (11) net operating income, (12) comparable center net
operating income, (13) operating margin (operating income divided by revenues),
(14) earnings before interest, taxes, depreciation and amortization (EBITDA) or
adjusted EBITDA, (15) the performance of the Trust in any one or more of the
items mentioned in clauses (1) through (14) in comparison to the average
performance of the companies used in a self-constructed peer group for measuring
performance under an Award, or (16) the performance of the Trust in any one or
more of the items mentioned in clauses (1) through (14) in comparison to a
budget or target for measuring performance under an Award. Business criteria may
be measured on an absolute basis or on a relative basis (i.e., performance
relative to peer companies) and on a GAAP or non-GAAP basis.
 
14.2.3. Timing For Establishing Performance Goals.  Performance goals shall be
established, in writing, not later than 90 days after the beginning of any
performance period applicable to such Performance Awards, or at such other date
as may be required for “performance-based compensation” under Code
Section 162(m).
 
14.2.4. Settlement of Performance Awards; Other Terms.  Settlement of such
Performance Awards shall be in Shares, other Awards or other property, in the
discretion of the Committee. The Committee may, in its discretion, reduce the
amount of a settlement otherwise to be made in connection with such Performance
Awards. The Committee shall specify in the Award Agreement the circumstances in
which such Performance Awards shall be paid or forfeited in the event of
termination of Service by the Participant prior to the end of a performance
period or settlement of Performance Awards.
 
14.3. Written Determinations.  All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award pool or
potential individual Performance Awards and as to the achievement of performance
goals relating to Performance Awards shall be made in writing in the case of any
Award intended to qualify under Code Section 162(m).
 
14.4. Status of Section 14.2 Awards Under Code Section 162(m).  It is the intent
of the Trust that Performance Awards under Section 14.2 hereof granted to
persons who are designated by the Committee as likely to be Covered Employees
within the meaning of Code Section 162(m) and regulations thereunder shall, if
so designated by the Committee, constitute “qualified performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder. Accordingly, the terms of Section 14.2, including the definitions of
Covered Employee and other terms used therein, shall be interpreted in a manner
consistent with Code Section 162(m) and regulations thereunder. The foregoing
notwithstanding, the term Covered Employee as used herein shall mean only a
person designated by the Committee, at the time of grant of Performance Awards,
as likely to be a Covered Employee with respect to that fiscal year. If any
provision of the Plan or any agreement relating to such Performance Awards does
not comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.
 
14.5 Dividends or Dividend Equivalents for Performance Awards.  Notwithstanding
anything to the foregoing herein, the right to receive dividends, Dividend
Equivalents or distributions with respect to a Performance Award shall only be
granted to a Participant if and to the extent that the underlying Award is
earned by the Participant.


A-12



--------------------------------------------------------------------------------



 



15. PARACHUTE LIMITATIONS.  Notwithstanding any other provision of this Plan or
of any other agreement, contract, or understanding heretofore or hereafter
entered into by a Participant with the Trust, RGI, RGLP, or a Subsidiary or
affiliate of any of them, except an agreement, contract, policy or understanding
hereafter entered into that expressly modifies or excludes application of this
paragraph (an “Other Agreement”), and notwithstanding any formal or informal
plan or other arrangement for the direct or indirect provision of compensation
to the Participant (including groups or classes of Participants or beneficiaries
of which the Participant is a member), whether or not such compensation is
deferred, is in cash, or is in the form of a benefit to or for the Participant
(a “Benefit Arrangement”), if the Participant is a “disqualified individual,” as
defined in Section 280G(c) of the Code, any Option, Restricted Shares or
Restricted Share Units held by that Participant and any right to receive any
payment or other benefit under this Plan shall not become exercisable or vested
(i) to the extent that such right to exercise, vesting, payment, or benefit,
taking into account all other rights, payments, or benefits to or for the
Participant under this Plan, all Other Agreements, and all Benefit Arrangements,
would cause any payment or benefit to the Participant under this Plan to be
considered a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code as then in effect (a “Parachute Payment”) and (ii) if, as a result of
receiving a Parachute Payment, the aggregate after-tax amounts received by the
Participant from the Trust under this Plan, all Other Agreements, and all
Benefit Arrangements would be less than the maximum after-tax amount that could
be received by the Participant without causing any such payment or benefit to be
considered a Parachute Payment. In the event that the receipt of any such right
to exercise, vesting, payment, or benefit under this Plan, in conjunction with
all other rights, payments, or benefits to or for the Participant under any
Other Agreement or any Benefit Arrangement would cause the Participant to be
considered to have received a Parachute Payment under this Plan that would have
the effect of decreasing the after-tax amount received by the Participant as
described in clause (ii) of the preceding sentence, then the Participant shall
have the right, in the Participant’s sole discretion, to designate those rights,
payments, or benefits under this Plan, any Other Agreements, and any Benefit
Arrangements that should be reduced or eliminated so as to avoid having the
payment or benefit to the Participant under this Plan be deemed to be a
Parachute Payment, provided that any such payment or benefit that is excluded
from the coverage of Code Section 409A shall be reduced or eliminated prior to
the reduction or elimination of any benefit that is related to a 409A Award.
 
16. REQUIREMENTS OF LAW
 
16.1. General.  The Trust shall not be required to sell, deliver or cause to be
issued any Shares under any Award if the sale or issuance of such Shares would
constitute a violation by the Participant, any other individual exercising an
Option, or the Trust, RGI, RGLP of any provision of any law or regulation of any
governmental authority, including without limitation any federal or state
securities laws or regulations. If at any time the Trust shall determine, in its
discretion, that the listing, registration or qualification of any Shares
subject to an Award upon any securities exchange or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the issuance or purchase of shares hereunder, no Shares may be issued or
sold to the Participant or any other individual exercising an Option pursuant to
such Award unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Trust, RGI, RGLP, and any delay caused thereby shall in no way affect the
date of termination of the Award. Any determination in this connection by the
Trust, RGI, RGLP shall be final, binding, and conclusive. The Trust may, but
shall in no event be obligated to, cause to be registered any securities covered
hereby pursuant to the Securities Act. The Trust shall not be obligated to take
any affirmative action in order to cause the exercise of an Option or the
issuance of Shares pursuant to the Plan to comply with any law or regulation of
any governmental authority.
 
16.2. Rule 16b-3.  During any time when the Trust has a class of equity security
registered under Section 12 of the Exchange Act, it is the intent of the Trust
that Awards pursuant to the Plan and the exercise of Options granted hereunder
will qualify for the exemption provided by Rule 16b-3 under the Exchange Act. To
the extent that any provision of the Plan or action by the Committee does not
comply with the requirements of Rule 16b-3, it shall be deemed inoperative to
the extent permitted by law and deemed advisable by the Committee and shall not
affect the validity of the Plan. In the event that Rule 16b-3 is revised or
replaced, the Board may exercise its discretion to modify this Plan in any
respect necessary to satisfy the requirements of, or to take advantage of any
features of, the revised exemption or its replacement.


A-13



--------------------------------------------------------------------------------



 



17. EFFECT OF CHANGES IN CAPITALIZATION
 
17.1. Changes in Shares.  If the number of outstanding Shares is increased or
decreased or the Shares are changed into or exchanged for a different number or
kind of shares or other securities of the Trust on account of any
recapitalization, reclassification, share split, reverse split, combination of
shares, exchange of shares, share dividend or other distribution payable in
capital stock, or other increase or decrease in such Shares effected without
receipt of consideration by the Trust, occurring after the Effective Date, the
number and kinds of Shares for which grants of Options and other Awards may be
made under the Plan (including the individual limits) shall be adjusted
proportionately and accordingly by the Trust. In addition, the number and kind
of Shares for which Awards are outstanding shall be adjusted proportionately and
accordingly so that the proportionate interest of the Participant immediately
following such event shall, to the extent practicable, be the same as
immediately before such event. Any such adjustment in outstanding Options or
SARs shall not change the aggregate Option Price or SAR Exercise Price payable
with respect to Shares that are subject to the unexercised portion of an
outstanding Option or SAR, as applicable, but shall include a corresponding
proportionate adjustment in the Option Price or SAR Exercise Price per Share;
provided, however, that all adjustments shall be made in compliance with Code
Section 409A. The conversion of any convertible securities of the Trust shall
not be treated as an increase in Shares effected without receipt of
consideration. Notwithstanding the foregoing, in the event of any distribution
to the Trust’s shareholders of securities of any other entity or other assets
(including an extraordinary cash dividend but excluding a non-extraordinary
dividend payable in cash or in shares of the Trust) without receipt of
consideration by the Trust, the Trust may, in such manner as the Trust deems
appropriate, adjust (i) the number and kind of Shares subject to outstanding
Awards and/or (ii) the exercise price of outstanding Options and Share
Appreciation Rights to reflect such distribution.
 
17.2. Reorganization in which the Trust is the Surviving Entity.  Subject to
Section 17.3 hereof, if the Trust shall be the surviving entity in any
reorganization, merger, or consolidation of the Trust with one or more other
entities which does not constitute a Corporate Transaction, any Option or SAR
theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of Shares subject to such Option or
SAR would have been entitled immediately following such reorganization, merger,
or consolidation, with a corresponding proportionate adjustment of the Option
Price or SAR Exercise Price per share so that the aggregate Option Price or SAR
Exercise Price thereafter shall be the same as the aggregate Option Price or SAR
Exercise Price of the Shares remaining subject to the Option or SAR immediately
prior to such reorganization, merger, or consolidation; provided, however, that
all adjustments shall be made in compliance with Code Section 409A. Subject to
any contrary language in an Award Agreement, any restrictions applicable to such
Award shall apply as well to any replacement securities received by the
Participant as a result of the reorganization, merger or consolidation. In the
event of a transaction described in this Section 17.2, Restricted Share Units
shall be adjusted so as to apply to the securities that a holder of the number
of Shares subject to the Restricted Share Units would have been entitled to
receive immediately following such transaction.
 
17.3. Corporate Transaction.  Subject to the exceptions set forth in the last
sentence of this Section 17.3, the last sentence of Section 17.4 and the
requirements of Section 409A of the Code:
 
(i) upon the occurrence of a Corporate Transaction, all outstanding Options and
Restricted Shares shall be deemed to have vested, and all Restricted Share Units
shall be deemed to have vested at their target levels and the Shares subject
thereto shall be delivered, immediately prior to the occurrence of such
Corporate Transaction, and
 
(ii) either of the following two actions shall be taken:
 
(A) fifteen days prior to the scheduled consummation of a Corporate Transaction,
all Options and SARs outstanding hereunder shall become immediately exercisable
and shall remain exercisable for a period of fifteen days, or
 
(B) the Committee may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Shares, Restricted Share Units, and/or SARs and
pay or deliver, or cause to be paid or delivered, to the holder thereof an
amount in cash or securities having a value (as determined by the Committee
acting in good faith), in the case of Restricted Shares or Restricted Share
Units, equal to the


A-14



--------------------------------------------------------------------------------



 



formula or fixed price per Share paid to holders of Shares and, in the case of
Options or SARs, equal to the product of the number of Shares subject to the
Option or SAR (the “Award Shares”) multiplied by the amount, if any, by which
(I) the formula or fixed price per Share paid to holders of Shares pursuant to
such transaction exceeds (II) the Option Price or SAR Exercise Price applicable
to such Award Shares.
 
With respect to the Trust’s establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen-day period shall be conditioned
upon the consummation of the event and shall be effective only immediately
before the consummation of the event, and (ii) upon consummation of any
Corporate Transaction, the Plan and all outstanding but unexercised Options and
SARs shall terminate. The Committee shall send written notice of an event that
will result in such a termination to all individuals who hold Options and SARs
not later than the time at which the Trust gives notice thereof to its
shareholders. This Section 17.3 shall not apply to any Corporate Transaction to
the extent that provision is made in writing in connection with such Corporate
Transaction for the assumption or continuation of the Options, SARs, Restricted
Shares and Restricted Share Units theretofore granted, or for the substitution
for such Options, SARs, Restricted Shares and Restricted Share Units of new
options, SARs, restricted shares and restricted shares units relating to the
shares of a successor entity, or a parent or subsidiary thereof, with
appropriate adjustments as to the number of shares (disregarding any
consideration that is not common shares) and option and share appreciation right
exercise prices, in which event the Plan, Options, SARs, Restricted Shares and
Restricted Share Units theretofore granted shall continue in the manner and
under the terms so provided. Appropriate adjustments shall be made taking into
account Treas. Reg. Section 1.409A-1(b)(5)(v)(D) regarding substitutions and
assumptions of stock rights by reason of a corporate transaction.
 
17.4. Adjustments.  Adjustments under this Section 17 related to Shares or other
securities of the Trust shall be made by the Committee, whose determination in
that respect shall be final, binding and conclusive. No fractional Shares or
other securities shall be issued pursuant to any such adjustment, and any
fractions resulting from any such adjustment shall be eliminated in each case by
rounding down to the nearest whole Share. The Committee shall determine the
effect of a Corporate Transaction upon Awards other than Options, SARs,
Restricted Shares and Restricted Share Units and such effect shall be set forth
in the appropriate Award Agreement. The Committee may provide in the Award
Agreements at the Grant Date, or any time thereafter with the consent of the
Participant, for different provisions to apply to an Award in place of those
described in Sections 17.1, 17.2 and 17.3.
 
17.5. No Limitations on Trust.  The making of Awards pursuant to the Plan shall
not affect or limit in any way the right or power of the Trust, RGI, RGLP, or a
Subsidiary or Affiliate of any of them to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.
 
18. GENERAL PROVISIONS
 
18.1. Disclaimer of Rights.  No provision in the Plan or in any Award or Award
Agreement shall be construed to confer upon any individual the right to remain
in the employ or service of the Trust, RGI, RGLP, or a Subsidiary or Affiliate
of any of them, or to interfere in any way with any contractual or other right
or authority of the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of
them either to increase or decrease the compensation or other payments to any
individual at any time, or to terminate any employment or other relationship
between any individual and the Trust, RGI, RGLP, or a Subsidiary or Affiliate of
any of them. In addition, notwithstanding anything contained in the Plan to the
contrary, unless otherwise stated in the applicable Award Agreement, no Award
granted under the Plan shall be affected by any change of duties or position of
the Participant, so long as such Participant continues to be a Trustee, officer,
consultant or employee of the Trust, RGI, RGLP, or a Subsidiary or Affiliate of
any of them. The obligation of the Trust to pay any benefits pursuant to this
Plan shall be interpreted as a contractual obligation to pay only those amounts
described herein, in the manner and under the conditions prescribed herein. The
Plan shall in no way be interpreted to require the Trust to transfer any amounts
to a third party or otherwise hold any amounts in trust or escrow for payment to
any Participant or beneficiary under the terms of the Plan.
 
18.2. Nonexclusivity of the Plan.  Neither the adoption of the Plan nor the
submission of the Plan to the Trust’s shareholders for approval shall be
construed as creating any limitations upon the right and authority of the Board
to adopt such other incentive compensation arrangements (which arrangements may
be applicable either


A-15



--------------------------------------------------------------------------------



 



generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of options otherwise than
under the Plan.
 
18.3. Withholding Taxes.  The Trust, RGI, RGLP, or a Subsidiary or Affiliate of
any of them, as the case may be, shall have the right to deduct from payments of
any kind otherwise due to a Participant any federal, state, or local taxes of
any kind required by law to be withheld with respect to the vesting of or other
lapse of restrictions applicable to an Award or upon the issuance of any Shares
upon the exercise of an Option or pursuant to an Award. At the time of such
vesting, lapse, or exercise, the Participant shall pay to the Trust, RGI, RGLP,
or a Subsidiary or Affiliate of any of them, as the case may be, any amount that
the Trust, RGI, RGLP, or a Subsidiary or Affiliate of any of them may reasonably
determine to be necessary to satisfy such withholding obligation. The Trust may
elect to, or may cause RGI, RGLP, or a Subsidiary or Affiliate of any of them,
to withhold Shares otherwise issuable to the Participant in satisfaction of a
Participant’s withholding obligations at the statutory minimum withholding rate.
Subject to the prior approval of the Trust, which may be withheld by the Trust
in its sole discretion, the Participant may elect to satisfy such obligations,
in whole or in part, by delivering to the Trust, RGI, RGLP, or a Subsidiary or
Affiliate of any of them Shares already owned by the Participant, which Shares,
if acquired from the Trust, shall have been held for at least six months at the
time of tender. Any Shares so delivered or withheld shall have an aggregate Fair
Market Value equal to such withholding obligations at the statutory minimum
withholding rate. The Fair Market Value of the Shares used to satisfy such
withholding obligation shall be determined by the Trust as of the date that the
amount of tax to be withheld is to be determined. A Participant who has made an
election pursuant to this Section 18.3 to deliver Shares may satisfy his/her
withholding obligation only with Shares that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.
 
18.4. Captions.  The use of captions in this Plan or any Award Agreement is for
the convenience of reference only and shall not affect the meaning of any
provision of the Plan or such Award Agreement.
 
18.5. Other Provisions.  Each Award granted under the Plan may contain such
other terms and conditions not inconsistent with the Plan as may be determined
by the Committee, in its sole discretion.
 
18.6. Number and Gender.  With respect to words used in this Plan, the singular
form shall include the plural form, the masculine gender shall include the
feminine gender, etc., as the context requires.
 
18.7. Severability.  If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
 
18.8. Governing Law.  The validity and construction of this Plan and the
instruments evidencing the Awards hereunder shall be governed by the laws of the
State of Michigan, other than any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Plan and the
instruments evidencing the Awards granted hereunder to the substantive laws of
any other jurisdiction.
 
18.9. Section 409A of the Code.  The Board intends to comply with Code
Section 409A, or an exclusion from Code Section 409A coverage, with regard to
Awards hereunder and all provisions herein shall be interpreted accordingly.
 
* * *


A-16